--------------------------------------------------------------------------------

Exhibit 10.20

Financial Partner’s Funding, LLC
4430 Prairie Avenue
Miami Beach, Florida  33140
 
Michael Samuel – Chairman & CEO
Green Energy Management Services, Inc.
3401 North Miami Avenue, Suite 240
Miami, Florida  33127
 
Dear Mr. Samuel:


Having reviewed your submitted Business Plan and Executive Summary, Financial
Partner’s Funding, LLC (“FPF”) is pleased to commit up to two hundred million
dollars ($200,000,000.00) in equipment leases to finance 3rd party purchases of
Green Energy Management Services, Inc. (“GEM” or the “Company”) lighting
(L.E.D.) and airlock products.  These leases will be for typical term of
seventy-two (72) months and carry a prevailing market rate of interest,
structured to allow a third party lessee (“Lessee”) to pay for the purchased
products from savings realized as a result of the installed lighting and/or
water consumption products.  This would enable the Lessee to pay for the
product(s) over time through monthly energy/utility savings.  At the end of the
lease term, the Lessee may purchase the products for a nominal figure, thereby
keeping all future savings for the duration of the product’s life.  Any
leasing/financing of airlock products will be based on shared savings to the 3rd
party and will be incorporated into a separate agreement between FPF and GEM.


The GEM products shall include a warranty for the term of the lease to be
provided by the manufacturer of the particular product(s).  GEM shall establish
a reserve with FPF (to cover the cost to warranty) products manufactured by
GEM.  The specific terms and conditions of each lease will be determined, in
FPF’s sole and absolute discretion, by the underwriting credit worthiness of the
Lessee.  This financing offered herein is limited to GEM clients that meet and
are deemed qualified under these standard industry criteria at the time of
application.  The Lessee shall be required to cooperate in providing the
necessary credit information at the time of the application and sale, allowing
FPI to reach the appropriate credit determination.  FPF retains in its sole and
absolute discretion to accept or reject any applicant based on its review and
conformity to these standards.


Consistent with the foregoing, the parties agree to the following:


1.
Upon execution of this agreement, the Company shall issue FPF stock options
which upon exercise, shall give FPF an ownership of no less than fifteen (15%)
percent of the then outstanding common stock of the Company (GEM).  These
options may be exercised at FPF’s discretion (anytime) over the forty-eight (48)
month period commencing on the date of this Agreement (the “Effective
Date”).  The exercise price shall be 110% of the closing price on the OTCBB on
March 2, 2011.  In the event of a Company stock split, the option exercise price
to FPF per share shall be reduced pari passu in accordance with the fractional
stock split.



2.
In accordance with the 48 month period mentioned above, the effective term for
the $200,000,000 financial commitment shall also be for a period of 48 months.



 
 

--------------------------------------------------------------------------------

 
 
Financial Partner’s Funding, LLC
4430 Prairie Avenue
Miami Beach, Florida  33140




3.
In the event of the exercise of any option(s), FPF may, at its sole and absolute
discretion, either (i) exercise by means of a cashless exercise; or (ii) pay the
purchase price to GEM in cash or certified funds at the time of purchase.



4.
Company represents and warrants that, as of the date of the execution of this
letter, Company has 442,403,636 issued and outstanding shares.  The Company
further warrants and agrees that, within six (6) months of the execution of this
letter, it will increase the number of shares it is authorized to issue to One
Billion (1,000,000,000).*  The Company shall within six (6) months of the
execution of this commitment letter or sooner if required by law register the
shares underlying the stock options for resale by FPF under the Securities Act
of 1933, as amended and applicable securities laws.  Such registration shall
remain in effect until the shares may be sold without limitation under the
Securities Act without registration.  Notwithstanding the foregoing, FPF agrees
that it will not sell, transfer, convey or pledge these shares for a period of
twelve (12) months from the Effective Date without the prior written consent of
the Company,



5.
TERMINATION FOR BREACH:  In the event that the Company meets the threshold as
defined and FPF does not fund the qualified projects as stated FPF must return
all proportionally remaining options to the company within 48 hours and this
agreement would be terminated.



It is further agreed that FPF will require due diligence on GEM’s products
(including but not limited to lifespan, warranty terms and other
representations) for which FPF will be reimbursed a $50,000.00 fee by GEM to be
paid from proceeds of the first lease.


Additional Terms and Conditions:


 
A.
Any and all funding contemplated under this agreement shall be subject to (i)
FPF’s due diligence and approval of the Lessee, including but not limited to
Lessee’s execution of any commitments or agreements as may be required from time
to time by FPF or the funding source; (ii) proper execution and delivery of all
documents required by FPF; (iii) any and all necessary legal opinions required
by FPF; and (iv) Lessee and GEM compliance with all terms, covenants,
conditions, restrictions, collateral requirements, funding conditions and other
requirements of FPF and/or the funding source.



 
B.
The Company acknowledges that FPF may cause some of its duties to be performed
by an affiliate or a third party and all rights and benefits under this
agreement in favor of FPF shall be available to the FPF designated affiliate or
a designated third party.  The financing of the purchase of GEM products shall
be exclusive to FPF and the Company shall not enter into another agreement or
arrangement to provide funding to third party purchasers of GEM products without
the express written consent of FPF which may be withheld in FPF’s sole and
absolute discretion.  In the event that the Company obtains a written offer to
receive financing on terms more beneficial than those offered by FPF, the
Company shall provide FPF with written notice and a copy of the term sheet
within forty-eight (48) hours and FPF shall have the opportunity to provide the
financing on similar terms.  FPF shall have seventy-two (72) hours to elect to
match the offered financing terms.  If FPF fails to respond within the allotted
time, the Company shall have the right to pursue the alternative financing on
that particular transaction.  The Company may conduct discussions with any third
parties regarding financing and other matters provided, however, that the
Company shall notify FPF of all related inquiries and discussions.

 

--------------------------------------------------------------------------------

* It will not be considered a condition of default under this Agreement if GEM
does not have a sufficient number of issued, authorized and outstanding shares
for the foregoing options to be exercised on the Effective Date so long as the
aforementioned shareholders meeting occurs within (90) days of the Effective
Date.


 
2

--------------------------------------------------------------------------------

 
 
Financial Partner’s Funding, LLC
4430 Prairie Avenue
Miami Beach, Florida  33140

 
 
C.
Notwithstanding anything herein to the contrary, FPF shall not be obligated to
fund any particular transaction or proposed lease (a “Transaction”), by or at
the direction of the Company or any third party.



 
D.
FPF may assign its obligations under this agreement to any affiliate or
third-party of equal financial solvency.  Any such assignment shall relieve FPF
of its obligations hereunder.



 
E.
The parties acknowledge that FPF has various professionals in its employ and
ownership, such as lawyers and accountants.  The parties acknowledge that these
persons have not and are not acting in their professional capacity on behalf of
any of the parties or on behalf of the Company.  Each of the parties represents
that it has been advised to seek independent legal counsel.  Each of the parties
represents that it has sought and obtained, and will continue to seek and obtain
as necessary from time to time, the advice of independent legal and accounting
professional advice in connection with this venture and does not and will not
seek to obtain the advice of, or to retain any of, the legal and accounting
professionals affiliated with FPF from time to time for any professional advice.



 
F.
The Company agrees that, except as required by law or pursuant to a valid
subpoena or FPF’s prior written consent, any advice rendered by FPF to the
Company or the venture pursuant to this agreement may not be disclosed and shall
remain confidential.  Further, FPF shall be provided written notice within 24
hours of receipt or knowledge of any required disclosure.  The parties agree
that FPF may, at its option, publish announcements of any successful
restructuring, financing or similar events in conventional “tombstone” style
with prior written notice to the Company.  The execution and delivery of this
agreement by the persons below have been duly authorized by all necessary
action, corporate and otherwise of the parties.



 
3

--------------------------------------------------------------------------------

 
 
Financial Partner’s Funding, LLC
4430 Prairie Avenue
Miami Beach, Florida  33140
 


 
G.
By signing below, GEM acknowledges good and valuable consideration for this
agreement and that this agreement has been approved by the parties hereto and
executed with the advice and approval of their respective independent counsel
and duly authorized by all relevant action, corporate and otherwise, and anyone
else whose consent is required.  The Company agrees to cooperate and deliver all
documents with respect to this matter contemplated by this agreement or
otherwise reasonably requested by FPF or its counsel.  This agreement shall not
be construed more stringently against the drafting party since all parties and
their respective counsel contributed to the negotiation and drafting of this
agreement and each party has had the advice of separate and independent legal
counsel in the review and drafting of this agreement.  If any litigation arises
from this agreement, the prevailing party may recover reasonable attorney’s fees
and costs.



This agreement shall be interpreted and construed in accordance with Florida
law, and any proceeding arising between the parties in any way pertaining to
this agreement shall, to the extent permitted by law, be held in Miami-Dade
County, Florida.  The parties hereby consent to personal jurisdiction in such
forum and to personal service of process by mail.  The prevailing party in any
action brought to interpret or enforce this Agreement, shall be entitled to
recover attorney’s fees and costs at both the trial and appellate levels from
the non-prevailing party.  This agreement may be executed in counterpart copies
and the fact of execution transmitted via telecopy.


The parties hereby waive the right to a jury trial in any legal proceeding among
them.


Please signify your agreement with these terms by signing below.  We are
prepared to commence immediately, since timing is very important.


Thank you.
 

 
Sincerely,
     
Financial Partner Funding, LLC
     
/s/ Jay Enis
 
Jay Enis – Authorized Representative



AGREED and ACCEPTED:


Green Energy Management Services, Inc (GEM)
                   
By:
/s/ Michael Samuel
 
Date:
3 - 3
, 2011
 
Michael Samuel – Chairman & CEO
       

 
 
4

--------------------------------------------------------------------------------